
	
		II
		112th CONGRESS
		1st Session
		S. 1595
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Hatch (for himself,
			 Mr. Barrasso, Mr. Risch, Ms.
			 Ayotte, Mr. Wicker,
			 Mr. Rubio, Mr.
			 Coats, Mr. Inhofe,
			 Mrs. Hutchison, Mr. Roberts, Mr.
			 DeMint, Mr. Blunt,
			 Mr. Chambliss, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prohibit funding for the United Nations in the event
		  the United Nations grants Palestine a change in status from a permanent
		  observer entity before a comprehensive peace agreement has been reached with
		  Israel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Solidarity with Israel
			 Act.
		2.Restriction on funding
			 of the United NationsNo
			 amounts may be appropriated or otherwise made available for contributions to
			 the United Nations if the Security Council or General Assembly of the United
			 Nations grants Palestine, the Palestinian Liberation Organization, or the state
			 of Palestine a change in United Nations status from a permanent observer
			 entity before the Secretary of State certifies to Congress that a
			 comprehensive peace agreement has been reached with the sovereign state of
			 Israel.
		
